      Case 7:18-cv-00376 Document 1 Filed on 11/26/18 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
               IN AND FOR THE SOUTHERN DISTRICT OF TEXAS
                             McALLEN DIVISION

JUAN FERNANDO CHAVEZ                                   §
                                                       §       CIVIL ACTION NO.
v.                                                     §
                                                       §       _________________
UNITED STATES OF AMERICA                               §

                   PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JDUGE OF SAID COURT:

       JUAN FERNANDO CHAVEZ, Plaintiff, files his PLAINTIFF’S ORIGINAL

COMPLAINT, complaining of the United States Postal Service, and would show as follows:

                                                 I.

                                            PARTIES

       I.1     Plaintiff is a resident of Hidalgo County, Texas.

       I.2     Defendant United States of America is a governmental entity which owns the

United States Postal Service. Defendant has designated itself as the responsible Defendant when

the United States Post Office is to be sued for tort claims.

       I.3     Plaintiff will seek to have Defendant file a waiver of service. Should this prove

unsuccessful, Plaintiff will effect service as proscribed by law.

                                                 II.

                              JURISDICTION AND VENUE

       II.1    This Court possesses jurisdiction pursuant to 28 U.S.C. §1331 (federal question)

and 28 U.S.C. §1339 (post office). Jurisdiction is also authorized pursuant to 39 C.F.R.

912.9(a).

                                            Page 1 of 4
       Case 7:18-cv-00376 Document 1 Filed on 11/26/18 in TXSD Page 2 of 4



        II.2      The requisites of the Federal Tort Claims Act have been satisfied. As required by

28 U.S.C. §2675, a complaint was filed with the United States Post Office on or about March 20,

2018. Such form was denied on or about August 6, 2018. This lawsuit is filed within six months

of such denial.

        II.3      Venue is proper pursuant to 28 U.S.C. §1391(b)(2), because Plaintiff’s cause of

action or a part thereof accrued in Hidalgo County, Texas.

                                                 III.

                                    UNDERLYING FACTS

        III.1     On or about May 13, 2017, Plaintiff was driving westbound on the 1200 block of

Saint Clair Street in Mission, Hidalgo County, Texas.

        III.2     At the same time Plaintiff was driving on May 13, 2017, Jose Gilberto Rivas,

acting in the course and scope of his employment with the United States Postal Service, was

operating a USPS GM LLV-A truck, owned by the United States Postal Service.

        III.3     On the date in question, Mr. Rivas was driving on the 900 block of Plaza Drive in

Mission, Hidalgo County, Texas. He had stopped at the intersection of Plaza Drive and Saint

Clair Street. Furthermore, the traffic driving on Saint Clair Street possessed the right of way.

        III.4     Unfortunately, as Plaintiff was passing Plaza Drive, Mr. Rivas pulled out into

Saint Clair Street from Plaza Drive, hitting the vehicle with Plaintiff was driving.

        III.5     As a result of the collision between the vehicles being driven by Mr. Rivas and

Plaintiff, Plaintiff was injured.

                                                 IV.

                                     CAUSE OF ACTION



                                             Page 2 of 4
       Case 7:18-cv-00376 Document 1 Filed on 11/26/18 in TXSD Page 3 of 4



       IV.1    The above and foregoing conduct constitutes negligence.            Mr. Rivas was

negligent in one or more of the following respects:

               Failure to maintain a proper lookout; and

               Failure to yield right of way.

       IV.2    As a proximate result of such negligence, the incident occurred and Defendant

suffered injuries.

                                                V.

                                          DAMAGES

       V.1     As a result of Plaintiff has suffered and will suffer the following damages:

                      Pain and suffering in the past;

                      Pain and suffering in the future;

                      Mental anguish in the past;

                      Mental anguish in the future;

                      Reasonable and necessary medical expenses in the past; and

                      Reasonable and necessary medical expenses in the future.

       V.2     Such damages are approximately $30,000.

       V.3     Plaintiff is entitled to pre-judgment and post-judgment interest at the maximum

rate as provided by law.

                                                VI.

                                  AFFIRMATIVE PLEAS

       VI.1    All conditions precedent have been satisfied prior to the filing of this lawsuit.

Specifically, Plaintiff filed a complaint pursuant to the federal Tort Claims Act and such request

was denied. This lawsuit is being filed less than six months have the denial.

                                            Page 3 of 4
      Case 7:18-cv-00376 Document 1 Filed on 11/26/18 in TXSD Page 4 of 4



       VI.2    Plaintiff is not suing Jose Gilberto Rivas individually.

                                               VII.

                             CONCLUSION AND PRAYER

       WHEREFORE, Juan Fernando Chavez, Plaintiff, respectfully prays that upon trial on the

merits, that he recover his actual damages, and for general relief.


                                                      Respectfully submitted,

                                                      HKC LAW FIRM, PLLC
                                                      517 W. Nolana Ave., Ste. 7
                                                      McAllen, Texas 78501
                                                      Tel: (956) 212-1601
                                                      Fax: 1-(956) 524-5153

                                                      __/s/__ Hitesh K. Chugani___
                                                      Hitesh K. Chugani
                                                      State Bar No. 24066519

OF COUNSEL:

Katherine Driscoll Julia
DRISCOLL & DRISCOLL
515 Pecan Blvd
McAllen, Texas 78501
Phone: (956) 668-0001
kathy@driscollatty.com

Keith C. Livesay
LIVESAY LAW OFFICE
BRAZOS SUITES NO. 9
517 West Nolana
McAllen, Texas 78504
(956) 928-0149
RGVAppellateLaw@yandex.com




                                            Page 4 of 4
